UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 07-5029


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LEMUEL ZEKENA SHERMAN,

                  Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:07-cr-00026-NCT)


Submitted:    October 23, 2008             Decided:   November 17, 2008


Before NIEMEYER and      TRAXLER,   Circuit    Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, William S.
Trivette, Assistant Federal Public Defender, Greensboro, North
Carolina, for Appellant.     Anna Mills Wagoner, United States
Attorney, Michael A. DeFranco, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lemuel Zekena Sherman appeals his conviction following

his conditional guilty plea to possession of a firearm by a

convicted     felon,    in     violation        of   18     U.S.C.       §§ 922(g)(1),

924(a)(2)    (2006).         Prior    to   accepting      the    guilty     plea,      the

district    court     denied    Sherman’s        motion   to     suppress          evidence

seized following a vehicle stop in Durham, North Carolina.                              We

affirm the denial of his motion to suppress.

            This court reviews the factual findings underlying a

motion to suppress for clear error, and the district court’s

legal determinations de novo.              United States v. Wilson, 484 F.3d

267, 280 (4th Cir. 2007) (citing Ornelas v. United States, 517

U.S. 690, 699 (1996)).              When evaluating the denial of a motion

to suppress, we review the evidence in the light most favorable

to the Government.         United States v. Uzenski, 434 F.3d 690, 704

(4th Cir. 2006).

            Sherman alleges that there was no reasonable suspicion

justifying    the     stop     of    his     vehicle.        “[A]n       officer      may,

consistent     with     the     Fourth         Amendment,       conduct        a    brief,

investigatory       stop      when     the      officer     has      a     reasonable,

articulable     suspicion       that       criminal       activity        is       afoot.”

Illinois v. Wardlow, 528 U.S. 119, 123 (2000) (citing Terry v.

Ohio, 392 U.S. 1, 30 (1968)).                  To conduct a Terry stop, there

must be “at least a minimal level of objective justification for

                                           2
making    the    stop.”        Wardlow,    528    U.S.     at    123.      Reasonable

suspicion    requires        more   than   a   hunch   but      less    than   probable

cause, and may be based on the collective knowledge of officers

involved    in    an   investigation.          See   id.   at    123-24;       see    also

United States v. Hensley, 469 U.S. 221, 232 (1985).

            Viewing the evidence in the light most favorable to

the Government, we conclude that the district court did not err

when it denied Sherman’s motion to suppress.                       The officer who

stopped    Sherman     was     an   off-duty   member      of    the    Durham   Police

Department who was working as a security guard at the Varsity

Ale House.        Shortly after closing, at around 2:15 a.m., the

officer    was    in   the    restaurant’s     crowded      parking      lot    when    he

heard three shots fired.             He immediately turned toward where he

heard the shots and saw a car rapidly approaching him with its

lights off and several security officers pointing at the car and

shouting    for    him    to     stop   it.      Under     the    totality       of    the

circumstances, United States v. Sokolow, 490 U.S. 1, 8 (1989),

we find that the officer had reasonable, articulable suspicion

to stop Sherman’s car.

            Accordingly, we affirm the district court’s judgment.

We   dispense     with    oral      argument   because     the    facts    and       legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                               AFFIRMED

                                           3